Citation Nr: 0940648	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease and degenerative joint 
disease of the cervical spine, currently rated 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

W. Harryman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1972.  Service in the Republic of Vietnam is 
indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

In a December 1998 rating decision, service connection was 
granted for narrowing of C5-C7; a noncompensable (zero 
percent) disability rating was assigned.  

In a January 2003 rating decision, an increased (compensable) 
rating was denied for narrowing of C5-C7.  The Veteran 
perfected an appeal of that denial.  A July 2005 statement of 
the case (SOC) reflects that the RO reclassified the 
disability as degenerative disc disease and degenerative 
joint disease of the cervical spine.  

In a March 2007 rating decision, a 10 percent disability 
rating was assigned for the service-connected cervical spine 
disability, effective December 6, 2006.  This issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  

In January 2008, the Veteran, his spouse, and his daughter 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the Veteran's claims file.  

In March 2008, the Board remanded this case to the VA Appeals 
Management Center (AMC) for further development.  The AMC 
issued a supplemental statement of the case (SSOC) in October 
2008 and the case has been returned to the Board.



Issues not on appeal

In a May 2007 rating decision, service connection was denied 
for benign prostatic hypertrophy (claimed as a prostate 
condition), and the RO held that new and material evidence 
had not been submitted to reopen a previously-denied claim of 
service connection for chest pain (claimed as residuals of a 
heart attack).  To the Board's knowledge, the Veteran has not 
disagreed with those decisions.  Those issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

The Veteran's appeal originally included the issue of his 
entitlement to service connection for a fungal skin 
infection.  Pursuant to the development ordered in the 
Board's March 2008 remand, a rating decision in October 2008 
granted service connection for dyshidrosis of the hands, in 
remission, and active dermatophytosis and tinea of the feet 
and groin, assigning a 0 percent rating.  To the Board's 
knowledge, the Veteran has not disagreed with the assigned 
disability rating or the effective date that was assigned.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.

In a September 2008 rating decision, service connection was 
also granted for posttraumatic stress disorder, and a 50 
percent rating was assigned.  In a rating decision in January 
2009, the RO denied entitlement to a total disability rating 
based on individual unemployability.  To the Board's 
knowledge, the Veteran has not disagreed with those 
decisions.  Those issues are therefore also not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

At the January 2008 hearing, the Veteran raised the issue of 
service connection for a neurological disorder, to include 
headaches and vertigo, secondary to the service-connected 
cervical spine disability.  See the hearing transcript, pages 
11-14.  This matter was referred to the RO in the Board's 
March 2008 remand.  The record does not reflect that any 
action has been taken regarding this issue.  The matter is 
again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

Although the Board regrets that another remand is required, 
for reasons expressed immediately below the Board believes 
that the issue on appeal must be remanded for further 
development.  

Reasons for remand

In March 2009, the Veteran responded to the October 2008 
SSOC, indicating that he had more information or evidence to 
submit in support of his appeal.  He noted that he was 
scheduled an appointment for a physical examination at the 
VAMC in Temple, Texas  on April 8, 2009.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, regardless of whether 
those records are physically in the claims file.  See Bell v 
Derwinski, 
2 Vet. App. 611, 613 (1992).  In this case, the Veteran has 
made the Board aware of the probable existence of relevant VA 
treatment records.  The board obtained a temporary file from 
the RO, but the April 2009 record was not contained therein.  
Therefore, a remand to obtain that record is required.  

Also, in January 2009, in conjunction with the claim for a 
total disability rating based on individual unemployability, 
the Veteran underwent a VA general medical compensation 
examination.  A copy of the report of that examination, which 
contains clinical findings that are relevant to the issue on 
appeal, is of record.  However, the AOJ has not had an 
opportunity to consider that evidence with regard to the 
issue on appeal, as required by 38 C.F.R. § 19.37 (2009).  
See also 38 C.F.R. § 20.1304 (2008).

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should attempt to obtain records 
pertaining to the Veteran from the 
Temple, Texas, VAMC from March 2009 to 
the present.  Any treatment or 
examination records so obtained should be 
associated with the Veteran's claims 
file.  If such records cannot be located, 
this should be memorialized in the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record, including the report of the 
January 2009 VA general medical 
compensation examination, and 
readjudicate the Veteran's claim.  If the 
decision remains unfavorable to the 
Veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


